Atkinson, J.,
concurs in the judgment, but not in all that is said in the opinion. It is alleged in the petition for habeas corpus that the petitioner is held by the respondent, an officer, under an accusation in the city court, charging him with having-in his possession, custody, and control certain intoxicating liquors. For a person to have in his possession, custody, or control any intoxicating liquors in this State is an offense under the State law. It is 'not an offense under the eighteenth amendment to the United States constitution and the act of Congress designed to carry that provision of the constitution into effect. Under no view could it be said that the amendment to the Federal constitution and the act of Congress referred to had the effect of superseding or in any wise changing so much of the State statute as made it an offense for a person to have intoxicating liquors in his possession, custody, or control.